Citation Nr: 1139393	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  05-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a total disability rating based upon individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1973 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2004, April 2006, and August 2007, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. 

In March 2008 and August 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  After completion of the necessary development, and in accordance with appellant procedures, the case was then returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran's left hip disorder is etiologically related to his military service or to a service-connected disability.

2.  The preponderance of the evidence does not show that the Veteran's low back disorder is etiologically related to his military service or to a service-connected disability.

3.  The preponderance of the evidence does not demonstrate that service-connected disabilities preclude the Veteran from securing or following a substantially gainful occupation.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disorder have not been met.  38  U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in November 2008, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of the Board's denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided an appropriate VA medical examination.  There is no indication of any additional, relevant records that the RO failed to obtain.

As noted above, the Veteran's claims were most recently remanded in August 2009 for further development.  Pursuant to the remand, the Veteran was afforded a VA orthopedic examination to assess the etiology of the claimed left hip and back disorders in September 2009.  As will be discussed more fully below, the September 2009 examination is adequate upon which to base a decision with regard to the claims for the service connection for a left hip disorder and a back disorder.  Although the Board requested opinions addressing service connection on a direct basis for both claims and such were not obtained, the Board finds that no prejudice will result to the Veteran.  As will be discussed more thoroughly below, the Board has not found competent and credible evidence of an in-service event related to the claims for the left hip and back disorders.  Indeed, the Veteran has not asserted that his claimed hip and back disorders are directly related to an injury or disease in service; rather, the Veteran has solely contended secondary service connection. Without evidence of an in-service event, service connection cannot be granted on a direct basis.  Thus, as there is no in-service event upon which to base opinions for left hip and back disorders on a direct basis, the Veteran is not prejudiced and the Board can proceed with a decision on this matter without a VA examination.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the foregoing, the Board finds that VA has substantially complied with the Board's August 2009 remand with regard to the issues on appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    





Legal Criteria for Service Connection

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a);  Allen v. Brown, 7 Vet. App. 439 (1995).

After determining that all relevant evidence has been obtained, the Board must then assess the credibility and probative value of proffered evidence of record as a whole.  See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Factual Background

The Veteran essentially claims that service connection is warranted for his left hip disorder and his low back disorder.  Specifically, he contends that his claimed hip and back conditions are related to his service-connected left knee and right knee disabilities.   According to the Veteran, his service-connected bilateral knee conditions have caused changes in his gait and posture, resulting in his left hip and back conditions.

As an initial matter, the Board notes that the Veteran was granted service connection for a left knee disability and a right knee disability by way of a January 1979 rating decision. 

The Veteran's service treatment records have been reviewed and are negative for reports or treatment of any left hip or low back symptomatology.  The July 1975 separation examination shows that the clinical evaluation of the lower extremities and spine was generally normal.  On the associated July 1975 separation report of medical history, the Veteran denied having any bone, joint, or other deformity, and also denied experiencing recurrent back pain.

Associated with the claims file are the Veteran's VA treatment records, which document treatment for his left hip symptomatology.  An October 2007 VA treatment record documents his report of a new onset of left hip and buttock pain.  An October 2007 X-ray examination of the left hip revealed significant degenerative disease.  Subsequent treatment records show treatment for his left hip symptomatology.  

The Veteran's VA medical records show the first indication of a low back disorder in July 2004 VA record, at which time an X-ray examination revealed degenerative disc disease of the lumbar spine.  In April 2006, the Veteran reported having pain in his left knee, which reported went up to his back.  He continued to report experiencing low back pain during VA medical assessments in August and September of 2006.  

Included in the Veteran's VA medical records is a February 2008 primary care record showing that the Veteran was noted to have osteoarthritis of the hips and low back.  The Veteran underwent a clinical examination, after which the diagnosis of osteoarthritis was continued.  The Veteran's VA treating physician opined that the Veteran's back and hip pain were likely secondary to an altered gait from knee pain.

The Veteran underwent a VA orthopedics examination in September 2009 to assess his claimed disorders.  The examination report reflects that the claims file was reviewed by the examiner in conjunction with conducting the examination.  The Veteran reported having discomfort in his lower back and left hip, which was aggravated by prolonged standing, walking, squatting, kneeling, and climbing.  He was noted to have sustained injuries to his knees while on active duty and to have undergone a right knee meniscectomy in 1984 and a left knee surgery in 2006.  Following clinical examinations, the Veteran was diagnosed with early degenerative joint disease of the left hip and degenerative disc disease of the lumbar spine, with radiculopathy.  Based on his review of the claims file, the examiner opined that it was less likely than not that the Veteran's left hip impairment and lumbar spine degenerative disease were due to his service-connected knee impairment.  In providing this opinion, the examiner noted that the Veteran was suspected to have Osgood-Schlatter disease of his knee while on active duty and that he later underwent a lateral meniscectomy in the right knee and arthroscopic surgery in the left knee.  He commented that the Veteran did not have significant, severe degenerative joint disease of the bilateral knees, despite having worked for several years as a laborer following his separation from active duty in 1975.  He acknowledged that the Veteran had internal derangement of the knee, which required menscectomy and arthroscopy surgery.  The examiner highlighted, however, that there was no evidence in the literature that the development of Osgood-Schaltter disease and internal derangements of the knees, meniscal tear would cause degenerative joint disease in the hip or lumbar spine.  

In numerous statements submitted in support of his claims, the Veteran reiterated his contentions that his left hip disorder and low back disorder are both related to his service-connected left and right knee disabilities.  In an August 2008 statement, he stated that his primary care physician informed him that his knee problems could be at least as likely as not the cause of his back and hip problems.  He also stated that his "spine" physician told him that his walk could cause back and hip problems.  

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claims for service connection for a left hip disorder and a low back disorder.  The Board recognizes that the medical evidence shows that the Veteran currently suffers from degenerative joint disease of the left hip and degenerative disc disease of the lumbar spine.  However, the preponderance of the medical evidence, as discussed below, does not indicate that the Veteran's current disorders are related to his period of active service or to a service-connected disability.  Therefore, the Board concludes that service connection is not warranted.
  
The preponderance of the evidence of record does not show that the Veteran's left hip and low back disorders warrant service connection on a direct basis.  As discussed above, the Veteran's service treatment records, overall, are negative for reports or diagnoses of left hip and low back disorders.  In this regard, the Board finds that the July 1975 separation report of medical examination, which was completed approximately one month prior to his separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The July 1975 report of medical examination is entirely negative for any left hip or low back symptomatology and weighs heavily against the claims.  On the associated July 1975 separation report of medical history, the Veteran denied having any bone or joint deformity or having recurrent back pain.  The weight of the service medical records, including the July 1975 separation report of medical examination, is greater than subsequent private medical treatment records based on a history provided by the Veteran.

Indeed, the medical evidence does not show diagnosed left hip and low back disorders until many years after the Veteran's separation from active duty service.  The medical evidence first reveals a diagnosis of left hip degenerative disease in October 2007, over thirty years following separation, and lumbar spine degenerative disc disease in July 2004, nearly thirty years following the Veteran's separation from active duty.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.3.07, 3.309.

Additionally, the Board finds that the preponderance of the evidence does not show that the Veteran's left hip and low back disorders are etiologically related to his service-connected bilateral knee disabilities.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.  In this regard, the medical evidence includes both positive and negative opinions as to whether the claimed disorders are related to the Veteran's bilateral knee disabilities. While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

In reaching the above determination, the Board acknowledges the February 2008 opinion from VA the Veteran's physician essentially that the Veteran's left hip and low back disorders were secondary to an altered gait from knee pain.  While this opinion is favorable, the Board finds that it does not provide a basis to support an award of service connection.  Specifically, the Veteran's VA physician did not provide any rationale or give any indication whatsoever has to how she reached her conclusion.  Additionally, there is no indication as to whether the physician reviewed any medical records in formulating her opinion.  The United States Court of Appeals for Veterans Claims (Court) has emphasized that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Given this, the Board finds that the February 2008 VA physician's opinion lacks probative value.

In contrast, the Board finds highly probative the September 2009 VA examiner's opinion, which upon clinical and diagnostic testing of the Veteran and a review of the claims file, determined that the Veteran's left hip and low back disorders were not caused by his service-connected left and right knee disabilities.  This opinion is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight. Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As the September 2009 VA examiner's opinion is supported by a detailed rationale and clinical examination of the Veteran, the Board gives the September 2009 VA examiner's opinion greater weight, as compared to the February 2008 VA treating physician's opinion.  

Having reached this determination, the Board acknowledges the Veteran's statements that both his primary care and "spine" physicians have essentially opined that the claimed disorders are related to his knee problems and his altered gait.  While the claims file includes the February 2008 opinion from the Veteran's VA primary physician, there are no additional medical opinions of record favorable to the Veteran's claim.  Thus, the Veteran's statements as to a favorable etiological opinion from his "spine" physician are not credible.  Moreover, the Court has held that hearsay medical evidence, as transmitted by a lay person, is not adequate because the connection between what a physician said and the lay person's account of what the physician purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1977).  See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The Board has considered the Veteran's assertions that his left hip and low back disorders are related to his service-connected bilateral knee disabilities.  In this instance, the Board finds the Veteran's statements as to the onset of his left hip and low back symptomatology to be both competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a);  Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, degenerative disease of the hip and spine are not disabilities subject to lay opinions as to diagnosis and etiology.  While some symptoms of a hip or back disorder, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with any disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of his left hip and low back disorders are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Given the preponderance of the evidence against the claim, for the Board to conclude that the Veteran has left hip and low back disorders that are related to his service-connected bilateral knee disabilities, or are otherwise related to his military service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102;  Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this conclusion regarding the Veteran's claims, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  Because the evidence here is not in equipoise, and the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Thus, the Veteran's claims for service connection are denied.  

TDIU

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.
     
If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.
   
In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

The record reflects that the Veteran is currently receiving the following disability evaluations:  10 percent for degenerative arthritis of the left knee; 10 percent for left knee instability; 10 percent for residuals of right knee surgery; 10 percent for right knee limitation of motion; 10 percent for internal hemorrhoids; and a noncompensable evaluation for a right hand scar.  His combined disability rating is 40 percent.  Thus, the requirement for a combined disability rating of 70 percent or higher has not been met.  38 C.F.R. § 4.16(a).

As the service-connected disabilities in this case do not meet the requirements for TDIU based on a combined disability rating, the Board has also considered whether the Veteran may be entitled to TDIU under 38 C.F.R. § 4.16(b).  This regulation provided that Veterans who are unable to secure gainful employment by reasons of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), shall receive extraschedular consideration. 

The Board finds that the evidentiary record does not support a conclusion that there are any unusual or exceptional circumstances present in the Veteran's case as to have warranted its referral to the VA Director of the Compensation and Pension Service.   See 38 C.F.R. § 3.321(b)(1).  In this regard, there has been no indication that VA's Rating Schedule for disabilities is insufficient or inadequate to assign ratings for the Veteran's service-connected disabilities.

On a Veteran's Application for Increased Compensation Based on Unemployment (VA Form 21-8940) received in December 2005, the Veteran reported that he had been unemployed since September 2002.  He reported that he previously worked as a mailroom helper from May 1993 to May 2002.  According to the Veteran, he became to disabled to work due to his bilateral knee disabilities.

The Veteran's VA treatment records show that he was referred for vocational rehabilitation in January 2004.  A January 2004 vocational rehabilitation consult note shows that his primary diagnoses, in part, were unemployment, polysubstance abuse.  The Veteran underwent a vocational assessment in February 2004, during which he reported that he previously worked full time as a mailroom assistant and that he last worked in 2002.  The Veteran reported that he completed two years of college and that he was a college graduate.  His was assigned to the Incentive Therapy (IT) program in the laundry.  Subsequent records dated in February and March of 2004 reflect that he continued to participate in the IT program.    

The claims file reflects that the Veteran's service-connected disabilities were assessed during a December 2005 VA joints examination.  He did not have any current complaints with respect to his right hand.  With regards to his hemorrhoids, he denied having any current treatment for this disability, but reported experiencing occasional bleeding and recurrent burning, itching, and drainage.  The Veteran reported experiencing recurrent left knee pain and episodes of his left knee "slipping out of its hinges."  For the right knee disability, the Veteran stated that he had occasional, recurring right knee pain that was not debilitating.  He reported that his bilateral knee pain was not debilitating and that he could function and perform his daily activities.  The clinical examination revealed an unremarkable linear scar on the right palm, with no tenderness, swelling, or functional abnormalities.  The examination of the knees was significant for increased prominence of the tibial tubercle, bilaterally, and bilateral limitation of motion; there was no pain, weakness, fatigability, decreased endurance or incoordination noted.  The anal examination revealed two, very small, unremarkable external hemorrhoids.  Following a clinical examination, the Veteran was diagnosed with an unremarkable right palmar scar; recurring anal symptoms with no significant hemorrhoidal disease noted on examination; recurring left knee pain; and occasional recurring right knee pain, status post right knee surgery.  

In December 2005, the RO received a Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192) from the Veteran's former employer, P.J.  The employer confirmed that the Veteran worked as a mailroom helper from May 1993 to May 2002.  He was fired from this employment.

The Veteran's VA treatment records document that he participated in the Compensated Work Therapy (CWT) program from January 2005 to May 2005.
During a March 2005 vocational treatment consultation, the Veteran reported that he had secured work with his family; however, the type of work was unknown.  He stated that he intended to leave the program and move out of state after he completed all of his dental treatment.  In an April 2005 treatment record, the Veteran's vocational rehabilitation specialist noted the Veteran's intentions to register with the State Department of Labor.    

The Veteran's VA treatment records document his treatment for his service-connected disabilities and nonservice-connected disorders.  These records document his report of bilateral knee pain and show that he underwent a left arthroscopy in July 2006.  A May 2006 treatment record includes his report of having been unemployed for approximately four years.  He reported that his usual or last occupation was as a mailroom helper.  During a September 2009 VA examination, the Veteran reported that he previously worked various labor jobs but that he stopped working as a laborer in 2002 after he injured his left knee.  

In light of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran's service-connected disabilities render him unemployable.  Although the Veteran has asserted that he cannot work because of his service-connected bilateral knee disabilities, the Board finds no objective medical evidence that the Veteran's service-connected disabilities rendered him unemployable.  In this regard, the Board initially notes that the record is negative for any objective evidence or medical opinions that the service-connected disabilities prevented the Veteran from working.  Indeed, the Veteran reported during the December 2005 VA joints examination that his bilateral knee pain was not debilitating and that he could function and perform his daily activities.  While the Veteran is noted to have had some physical limitations related to his service-connected bilateral knees, hemorrhoids, and right hand scar disabilities, he has not provided any objective medical evidence or information to support his contention that he was unable to work in any capacity whatsoever as the result of his disabilities.  Thus, the preponderance of the evidence does not support a claim of entitlement to TDIU.

While the Veteran has claimed that he has been unable to work due to his service-connected disabilities since 2002, the preponderance of the evidence does not show that he was unemployable due to his service-connected disabilities.  Initially, the Board highlights the Veteran's former employer, P.J. reported in December 2005 that the Veteran was fired from his employment as mailroom helper in May 2002.  There is no indication from the employer's report that he was terminated due to a service-connected disability.  Moreover, the Board notes that the record indicates that subsequent to this employment the Veteran subsequently received VA vocational rehabilitation from January to March of 2004 and was enrolled in CWT from January 2005 to May 2005.  Significantly, the fact that the Veteran was involved in vocational therapy and CWT indicates a determination that the Veteran was able to train for or obtain a suitable job.  Although he only participated in these programs for a short time, this was not due to his service-connected disabilities; instead, the Veteran withdrew from the CWT program as he intended to relocate.  The record also shows that the Veteran had secured employment with his family.  Given this, the preponderance of the evidence simply does not show that the Veteran was unable to obtain any type of work whatsoever due to his service-connected disabilities.

Additionally, the Board highlights that the Veteran has provided inconsistent statements as to the date that he last worked.  On his claim for TDIU benefits, the Veteran claimed that he last worked in 2002 and essentially that he was unable to work due to his bilateral knee disabilities.  However, VA treatment records dated show that the Veteran actually participated in vocational therapy and CWT in a labor position from January to March of 2004 and from January to May of 2005.  The Board again highlights the Veteran's March 2005 and April 2005 reports that he secured employment with his family and that he intended to register with the State Department of Labor.  Thus, it is apparent that the Veteran has worked, in some capacity, since 2002 and that he himself believed he had the ability to work.  This evidence of actual employment, consisting of the Veteran's own reported employment history he gave while seeking vocational therapy and medical care, shows that the Veteran's testimony as to an inability to work since 2002 is simply not credible.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  It also weighs against entitlement to a TDIU, as it shows that he was employed as recently as in 2005.

The Board acknowledges that the Veteran no doubtedly had some limitations due to his service-connected disabilities during the period currently on appeal. However, these factors have been contemplated by the disability ratings assigned for his left knee, right knee, hemorrhoids, and right hand scar disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While his service-connected disabilities may cause some economic inadaptability, this is taken into account in the assigned disability ratings.  In this case, there is no showing of total individual unemployability based solely on his service-connected disabilities.  The Board has considered the Veteran's own statements that he was unable to work due to his disabilities, and the Board finds these statements competent to describe the Veteran's current symptomatology and his work experiences.  However, there is no medical opinion of record to support the contention that the Veteran is unable to work due to his service-connected disabilities.  To the extent that the Veteran contends that the evidence shows that he was unable to work solely due to his service-connected left knee and right knee disabilities, the Board concludes that the Veteran lacks the vocational expertise or medical knowledge to provide such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Essentially, the Veteran has not provided competent and credible evidence that shows that he was unable to obtain any type of employment whatsoever solely based on his service-connected disabilities or otherwise shows that the TDIU benefits are warranted in this case.

The fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Overall, the Board concludes that the evidence with respect to individual unemployability is not evenly balanced so as to permit application of the reasonable doubt doctrine in favor of the Veteran.  To the contrary, the preponderance of the evidence is against the Veteran's claim that his service-connected disabilities render him unable to obtain or retain substantially gainful employment.  Accordingly, entitlement to a TDIU is not warranted for the identified time period and the appeal as to this issue must be denied.


ORDER

Service connection for a left hip disorder is denied.

Service connection for a low back disorder is denied.

Entitlement to a total disability rating based upon individual employability due to service-connected disabilities (TDIU) is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


